DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on 31 May 2022 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected system, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 31 May 2022.

Information Disclosure Statement
Applicant has not filed an IDS.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 9 recites “a third extraction stage and a third separator”, however independent claim 1 does not require first and second extraction stages or first and second separators.  It is unclear why “third” units are claimed when “first” and “second” units are not.  It is unclear if claim 9 implicitly requires first and second extraction stages and separators.  Claim 9 should likely be dependent on claim 6 instead of claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holtzapple (US 5874263).
	With respect to claim 1, Holtzapple discloses a biomass processing system comprising first (Figure 1:1) and second (Figure 1:2) fermentation stages.  At least column 5, lines 20-55 states that the first fermentation stage yields a higher concentration of product than the second fermentation stage (“the most digested fermentation medium is provided with the lowest product concentration. The aqueous, product extractant stream passes countercurrently to the flow of biomass from reactor 3 to reactors 2 and 1 subsequently increasing the product concentration of the biomass in each reactor system. Thus, although the system of reactor 1 contains the highest product concentration, it also contains the freshest nondigested biomass”).  Holtzapple states that a countercurrent flow path (Figure 1:42) extends from an output associated with the second fermentation stage to an output associated with the first fermentation stage.
	With respect to claim 2, Holtzapple discloses the system as described above.  Holtzapple further states that the first and second fermentation stages have piles (Figure 2:80) of biomass.  As discussed above, Holtzapple states in at least column 5, lines 20-55 that the second fermentation stages has an age of processing higher than the first fermentation stage (“although the system of reactor 1 contains the highest product concentration, it also contains the freshest nondigested biomass”).
	With respect to claims 4 and 5, Holtzapple discloses the system as described above.  Holtzapple further teaches that a first extraction stage (Figure 1:16) is associated with the first fermentation stage, and that a second extraction stage (Figure 1:24) is associated with the second fermentation stage.  The countercurrent flow path 42 extends from the second extraction stage to the first extraction stage (which is a component of the first fermentation stage).  The countercurrent flow path 42 extends into the first fermentation unit via lines 48, 10 and 50.
	With respect to claim 7, Holtzapple discloses the system as described above.  Holtzapple further shows that the first extraction stage 16 has a first output 50 to send liquids to the first fermentation stage and a second output for extractants 18, 46.
	With respect to claim 10, Holtzapple discloses the system as described above. Holtzapple states that a third fermentation stage (Figure 1:3) yields a lower concentration of the desired product than the second fermentation stage, and that a countercurrent flow path (Figure 1:38) extends from an output of the third fermentation stage to an output associated with the second fermentation stage.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Holtzapple (US 5874263) as applied to claims 1, 4 and 5, and further in view of Subbian (US 20190144890) and/or Thiele (US 4869819).
	Holtzapple discloses the system as described above, however does not expressly state that each fermentation stage is associated with an ion exchange resin bed and a separator.  
	Subbian discloses a biomass processing system comprising at least first, second and third fermentation stages (Figure 1:“Fermentation”).  Each fermentation stage is in communication with an ion exchange resin bed (Figure 1:“Adsorption”) and a separator (Figure 1:“Ultrafiltration”).  The first, second and third separators are configured to separate liquids and solids from each fermentation stage, and the ion exchange resin beds are used to purify and isolate an organic acid product.  This is described in at least paragraphs [0086]-[0090], [0127] and [0136].
	Thiele discloses a biomass processing system comprising at least one fermentation stage (Figure 1:10) in communication with an ion exchange resin bed (Figure 1:13) and a separator (Figure 1:12).  The separator is configured to separate liquids and solids from the fermentation stage, and the ion exchange resin bed is used to purify and isolate an organic acid product.  This is described in at least column 3, lines 44-59 and column 4, line 56 to column 5, line 31.
	Before the effective filing date of the claimed invention, it would have been obvious to modify the Holtzapple system by including at least first and second ion exchange resin beds and first, second and third separators.  Subbian and Thiele each teach that ion exchange beds and filters are commonly used to first divide liquids from solids and then isolate an organic acid product from a fermentation output.  Those of ordinary skill would have recognized the benefit of using well known separation means to obtain a purified organic acid product when using the Holtzapple system. It is prima facie obvious to apply a known technique to a known device ready for improvement to yield predictable results.  See MPEP 2143.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799